In an action by appellant Amanda Ruppenicker to recover damages for personal injuries and by her husband for medical expenses and loss of services and to recover damages for injuries to his motor vehicle, the jury rendered a verdict in favor of appellants and against respondents. The appeal is from an order granting a motion to set aside the verdict and for a new trial. Order unanimously affirmed, with costs to respondents to abide the event. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.